Citation Nr: 1118836	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-29 983	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The case was before the Board in December 2009.  At that time, the Board reopened a previously denied claim of service connection for posttraumatic stress disorder (PTSD) (previously characterized as a nervous condition).  The Board remanded that claim, along with the hearing loss and tinnitus claims, to the agency of original jurisdiction for additional development.  

In February 2011, the Appeals Management Center (AMC) granted service connection for PTSD.  Because this benefit was granted, a claim of service connection for PTSD is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran likely has hearing loss that is attributable to his active military service.

2.  The Veteran likely has tinnitus that is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has hearing loss that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).

2.  The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran's service treatment records are negative for complaints of, treatment for, or a diagnosis of hearing loss or tinnitus.  Additionally, the Veteran's entrance and separation examinations reflect normal ears and hearing acuity.  Nevertheless, the Veteran is competent to report factual matters of which he had first hand knowledge, such as exposure to loud noise.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  At an October 2009 hearing before the Board, the Veteran testified that he was regularly exposed to loud noise both when working around generators and helicopters.  He stated that he did not have hearing protection during those instances.  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service medical records document complaints of hearing loss.  A December 2004 audiology record from the VA Medical Center in Boston, Massachusetts, suggested that the Veteran has hearing impairment for VA purposes.  Additionally, the Veteran testified that he has experienced both problems with hearing and ringing in his ears since at least shortly after his discharge from military service.  However, the December 2004 treatment record also indicates that, at least at that time, the Veteran believed that his hearing loss was related to brain surgery that he had about eight to ten years earlier.

Pursuant to the Board's December 2009 remand, the Veteran underwent VA audiological examination in February 2010.  The examiner, a VA audiologist, reviewed the claims file and conducted audiometric testing.  The examiner provided a diagnosis of tinnitus and bilateral sensorineural hearing loss.  Audiometric testing reflected impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.

The examiner noted the Veteran's in-service noise exposure to working around loud generators and helicopters.  Occupational and recreational noise exposure was denied by the Veteran.  The examiner also noted that the Veteran had a history of Arnold-Chiari malformation of the brain and that the Veteran had a cervicothoracic syrinx surgical repair of the malformation.

Based on the examiner's clinical experience, the Veteran's reports, and the configuration of the audiogram, the examiner gave the opinion that the Veteran's hearing loss and tinnitus are at least as likely as not related to his active military service.  In regards to the effect of the Arnold-Chiari malformation, the examiner stated that she could not opine as to whether the Veteran's brain surgery contributed to his hearing loss without resorting to speculation.

In consideration of the evidence of record, the Board finds that the Veteran likely has hearing loss and tinnitus that are attributable to his active military service.  The February 2010 VA examiner provided the sole competent medical opinion on the possible relationship between the Veteran's current hearing loss and tinnitus, and his exposure to loud noise during active military service.  The opinion is persuasive as it finds support in the record.  Although the examiner could not comment on the effect of the Veteran's brain malformation on his hearing loss without resorting to speculation, the examiner indicated only that the surgery may have contributed to the Veteran's hearing loss.  Thus, the examiner implied that, with or without the surgery, at least some portion of the Veteran's hearing loss would nevertheless be related to the in-service noise exposure.  In light of this finding, the Board concludes that service connection is warranted for both hearing loss and tinnitus.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.385.


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


